Thaney & Assoc., CPAS, P.C. v Gerken (2022 NY Slip Op 00559)





Thaney & Assoc., CPAS, P.C. v Gerken


2022 NY Slip Op 00559


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ.


103 CA 21-00269

[*1]THANEY & ASSOCIATES, CPAS, P.C., PLAINTIFF-APPELLANT,
vSCOTT GERKEN, KASPERSKI, DINAN & RINK CPAS, LLC, AND RYAN KRETCHMER, DEFENDANTS-RESPONDENTS. 


THE GLENNON LAW FIRM, P.C., ROCHESTER (CRAIG D. PETERSON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
ADAMS LECLAIR LLP, ROCHESTER (JEREMY M. SHER OF COUNSEL), FOR DEFENDANT-RESPONDENT SCOTT GERKEN.
HARTER SECREST & EMERY LLP, ROCHESTER (JEFFREY J. CALABRESE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS KASPERSKI, DINAN & RINK CPAS, LLC, AND RYAN KRETCHMER. 

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered January 25, 2021. The order, insofar as appealed from, granted the motion of defendant Scott Gerken to dismiss the first and second causes of action in the amended complaint, and granted that part of the motion of defendants Kasperski, Dinan & Rink CPAs, LLC and Ryan Kretchmer seeking to dismiss the eleventh cause of action in the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court